        CASE 0:20-mj-00687-WMW-LIB Doc. 69 Filed 09/03/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Case No. 20-mj-0687 (WMW/LIB)

                            Plaintiff,

      v.                                                      ORDER

Robert Dale LaTourell, Jr (1); Melinda
May LaTourell (2); and Melissa Ann
LaTourell (3),

                            Defendants.


      This matter is before the Court on the parties’ joint motion to exclude time under

the Speedy Trial Act. (Dkt. 68.) The parties seek to exclude the period of time from

September 1, 2021, through October 1, 2021, from Speedy Trial Act calculations in part

to permit Defendants to effectively prepare a defense. The motion is signed by all

counsel and each Defendant.

      The Court has reviewed and carefully considered the parties’ joint motion. Under

the circumstances presented, and taking into account the exercise of due diligence by

counsel, the Court finds that failure to exclude time to allow for additional trial

preparation in this case would deny counsel the reasonable time necessary for effective

preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv). The Court, therefore, finds that the ends

of justice served by ordering a continuance outweigh the interest of the public and

Defendants’ right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A). In making this
        CASE 0:20-mj-00687-WMW-LIB Doc. 69 Filed 09/03/21 Page 2 of 2




finding, the Court concludes that the failure to exclude time through October 1, 2021,

would result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

      Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The parties’ joint motion to exclude time under the Speedy Trial Act,

(Dkt. 68), is GRANTED.

      2.     The period of time from September 1, 2021, through October 1, 2021, is

excluded from computation under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).


Dated: September 3, 2021                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
